DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Currently, claims 1-3, 6-9 and 21 are pending in the instant application.  Claims 4-5, 10-20 have been canceled.  This action is written in response to applicant’s correspondence submitted 11/05/2021. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final. 
The rejection of claim 9 under 35 USC 112, 2nd paragraph is withdrawn in view of the amendment to the claim. 

Claims 1-3, 6-9 and 21 are under examination with regard to F81L.  Claim 2 is under examination with regard to SEQ ID NO 13.  Claim 3 is under examination with regard to SEQ ID NO 6.   Claim 9 is under examination with regard to SEQ ID NO 22-23. 
Maintained Rejections
Improper Markush Grouping
Claims 1-3, 6-9 and 21 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of mutations of THAP recited in claims 1-3 and the primer pairs recited in claim 9 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
Each mutation is a different polymorphic position that could be detected and is located in a separate region of the genome and has its own structure. The nature of genetic variants and mutations is that they are different within a population.  The flanking nucleotides surrounding each amino acid and nucleotide position has a unique sequence relative to the others, none of the mutations are structurally the same when you consider the sequence required to identify one particular position relative to another position.  Additionally each of the mutations results in distinct amino acid changes and are not structurally the same. The mutations recited in the instant claims and methods that detect them do not share a single structural similarity since each consists 
Accordingly while the different mutations and primer sequences are asserted to have the property of being indicative of dystonia, they do not share a single structural similarity.  In cases where the common structure cannot be the unifying criteria, all alternatives must belong to recognized class of compounds in the art to which the invention pertains.  A recognized class of compounds means there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substitute one for the other, with the expectation that the same intended result would be achieved.  In the instant case there is no expectation from the knowledge in the art that any mutation or primer will behave in the same way in the context of the claimed invention.  In the instant case, it is not the knowledge in the prior art that establishes a common function of the mutation being associated with disease, specifically dystonia, but it applicants own data based on 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. The response asserts that each of the nucleic acid probes recited in the present claims possess a single structural similarity because it encodes a THAP1 peptide and thus has a common connection to the THAP1 sequence.  The response further asserts that a person skilled in the art would recognize that each of the recited mutations belong to the same class of mutated THAP1 nucleic acids and is not repugnant to scientific classification.  The response asserts that the recited nucleic acids probes share a common use because the recited nucleic acid probes are capable of being used to detect mutation in the THAP1 genes associated with dystonia and to diagnose patients with dystonia.  This response has been thoroughly reviewed but not found persuasive.
While the nucleic acid probes recites in the claims encode a THAP1 peptide there is not a common sequence among the nucleic acid probes.  Each mutation is located in different regions 
Polynucleotide molecules defined by their nucleic acid sequence (hereinafter "nucleotide sequences") that encode different proteins are structurally distinct chemical compounds. These sequences are thus deemed to normally constitute independent and distinct inventions within the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each such nucleotide sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121  and 37 CFR 1.141  et seq.

Thus the nucleic acid probes as recited in the claims comprise polynucleotides molecules that encode different protein that are structurally distinct and do not have a common structure nor have a common function.  While applicant asserts that each probe has a connection to the THAP1 sequence and belong to the same class of mutated THAP1 nucleic acids  this is not a common structure nor will it result in each of the probes behaving in the same way.  For example a change results in a stop codon results in a different function than an amino acid change and depending on the amino acid change may not affect the function of THAP1.   Additionally mutations that result in frameshift, stop codon and amino acid changes are not structurally similar and do not comprise a common structure.  While each of the mutations may change the THAP1 function each of the mutations do not change the  function in the same manner and none 
The response further asserts that the recited probes share a common use because the recited nucleic acid probes are capable of being used to detect mutations in the THAP1 gene associated with dystonia and to diagnose patients with dystonia, as disclosed in the specification and therefore satisfies prong 2.  When considering distinct sequences, the nucleic acid probes recited in the claim each have different sequences and do not in fact share any similarity that is responsible for their asserted associated with dystonia.  The association of the recited probes for dystonia is not based on any motif or sub-sequence that is shared among the different probes; it is based on the distinct placement of the sequences within THAP1.  This is clearly evident by looking at the THAP1 mutations recited within the claims.  None of the mutations share the same nonsynonymous mutation, deleterious mutation or any structural similarity that is shared among the different mutations for the association of dystonia.  For example the mutation F81L is a distinct mutation from R169X and Q154fs18 mutation in THAP1, there is no common structure among the mutation that results in the shared association with dystonia.  Additionally, while the different probes are asserted to have the property of being associated with dystonia, they do not share a single structural similarity.  As stated above, in cases where the common structure cannot . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 8 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Reeve et al (U.S. Patent No. 6,399,364; 04 June 2002).
Reeve et al teach compositions comprising all possible "N mer" oligonucleotides or subsets thereof "where N is preferably from 5 to 10, particularly 8 or 9" (see, e.g., col. 2, lines 62-67; claims 11 and 12; quotation from col 2, lines 63-65). Reeve et al teach that each of the 5 to 10 N-mers is labeled with a detectable moiety that is a detected by fluorescence, and particularly detectable moieties that are fluorophores (see, e.g., col. 2, lines 62-67; col. 3, lines 18-21; col. 10, line 1). Given that Reeve teaches compositions comprising all possible 5-10mers, it is a property of at least one of the nucleic acids in the composition that it comprises a nucleic acid probe comprising a nucleic acid encodes a THAP1 peptide comprising F81L.   
It is noted that that the claims recite the open claim language of “comprising” “an isolated nucleic acid” wherein said nucleic acid encodes “a” THAP1 peptide comprising one or more mutations which encompasses any two or more nucleotide sequences and comprise any two or more amino acid sequences, as such the ten mers disclosed by Reeve will encompass a probe that comprises a nucleic acid that encodes F81L.  Additionally claim 8 and 21 comprise a kit comprising any of the nucleic acids of claim 1 and instructions.  The recitation of “kit” is not defined in the specification and is given its broadest reasonably interpretation to include a plurality of articles grouped together.  The recitation of instructions for using the kit comprises printed matter and does not result in a new and unobvious functional relationship between the printed matter and the kit does not require limiting the structure of the kit components in a transformative way.   The instructions recited within the claim has no functional relationship on the product the claims and there is no new structural feature or new relation of the printed matter to the claimed kit comprising nucleic acids.  
Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. The response traverses the rejection on pages 6-7 of the response mailed 11/5/2021.  The response asserts that the number of species anticipated by Reeves is 1,397,760 5-10mer nucleotide sequences.  The response asserts that this number goes far beyond the standard for anticipated under 35 USC 102(b).  The response asserts that a person of ordinary skill in the art must have been enabled to make the invention without undue experimentation and asserts that Reeve is silent with respect to a nucleic acid encoding a THAP1 peptide comprising F81L and one of ordinary skill in the art would not have been enabled to make the invention and would not at once envisage a nucleic acid sequence encoding a THAP1 peptide comprising F81L.  This response has been thoroughly reviewed but not found persuasive.  As stated in MPEP 2131, a claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art.  In the instant claims, while there is a number of species encompassed by the teaching of Reeves, Reeves teaches the nucleic acid probes within the scope of the claim.  Additionally as addressed in MPEP 2131.02, II, when a species is clearly named the species claim is anticipated no matter how many other species are additionally named.  A comprehensive list does not negate the fact that the nucleic acid probe claimed in the instant claims is taught by Reeve.  With regard to applicants asserts that a person of ordinary skill in the art must have been enabled to make the invention without undue experimentation, the claims merely recite a nucleic acid probe comprising “an” isolated nucleic acid wherein said nucleic acid encodes “a” THAP1 peptide comprising F81L and therefore the claims encompass any probe that encode any two or more amino acids which would include any 6-10 mer of which is disclosed by Reeve. There is no undue experimentation required as Reeve teaches every possible 5-10mer with a label which is .  
The response further asserts that the specification provides a multitude of embodiments of kits and points to paragraph 153-166 and asserts that Reeve is silent with respect to any kits much less a kit for detecting the presence of THAP1 mutation.  This response has been thoroughly reviewed but not found persuasive.  While the specification provides examples of embodiments of kits the specification does not provide an explicit definition for the term kit and as addressed above, kit has been given its broadest reasonable interpretation as a plurality of articles grouped together.  As such Reeves anticipates a kit as Reeves teaches a plurality of articles grouped together. For these reasons and reasons of record this rejection is maintained. 


	
Conclusion
No claims are allowable. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634